             Case 2:19-cr-00126 Document 8 Filed 05/15/19 Page 1 of 1 PageID #: 10

                                 Courtroom Minute Entry
Room: Judge Tinsley Charleston     Case No.: 2:19-cr-00126                Type: Initial Appearance on Indictment
Caption: USA v. John Edward Roach, II
Judge: Judge Tinsley

Started: 5/15/2019 3:02:42 PM
Ends:    5/15/2019 3:10:58 PM         Length: 00:08:17

       Judge Dwane L. Tinsley
       Courtroom Deputy: Dawna Goodson
       Defendant: John Edward Roach, II
       Assistant U.S. Attorney: Drew Inman
       Retained Counsel: Mark Plants
       Probation Officer: Michele Wentz

3:02:54 PM    INITIAL APPEARANCE
3:03:20 PM    Case called, noted appearances of counsel, and defendant present in courtroom
3:03:52 PM    Stated rights of defendant and defendant acknowledged these rights
3:04:31 PM    Stated personal information
3:04:34 PM    Retained Mark Plants to represent him in this matter
3:05:07 PM    Notice of Appearance must be filed
3:05:17 PM    Stated additional rights of defendant and defendant acknowledged these rights
3:05:31 PM    Stated violation(s) in charging document and possible penalties
3:06:01 PM    Defendant shall next appear for an arraignment on Monday, May 20, 2019 at 2:00 p.m.
3:06:21 PM    The Court has received an oral report from Pretrial Services regarding the release of the defendant.
3:06:29 PM    Any objection to the release of the defendant on bond?
3:06:32 PM    No objective to release on bond
3:07:01 PM    Ordered the defendant released on a $10,000 unsecured appearance bond with order setting conditions
              of release
3:07:31 PM    Reviews conditions with the defendant to ensure he understands
3:10:07 PM    If you fail to abide by the conditions of release, your bond will be revoked and you will be prosecuted on
              additional charges
3:10:42 PM    Anything else counsel wishes to address?
3:10:46 PM    Hearing Adjourned
